                   Case 7:20-cv-00342-GEC Document 15-3 Filed 08/04/20 Page 1 of 2 Pageid#: 72




                                             IN THE UNITED STATES DISTRICT COURT
                                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                                      ROANOKE DIVISION

                      DANIEL NOTESTEIN, BLOCKTRADES
                      INTERNATIONAL, LTD., ANDREW
                      CHANEY, SZYMON LAPINSKI, ADAM
                      DODSON, ELMER LIN, DANIEL HENSLEY,
                      MICHAEL WOLF, MATHIEU GAGNON, and
                      MARTIN LEES,

                                                     Plaintiffs/Counter-
                                                     Defendants,

                                v.                                                Civil Action No. 7:20CV00342
                      BITTREX, INC.,

                                                     Defendant/Counter-
                                                     Plaintiff
                      J. DOES, and

                                                     Defendants

                      STEEMIT, INC.

                                                    Third-Party
                                                    Defendant

                              DECLARATION OF CLAIRE MARTIROSIAN IN SUPPORT OF
                       BITTREX, INC.’S MOTION TO DEPOSIT DISPUTED CRYPTOCURRENCY INTO
                                              THE COURT REGISTRY
                            I, Claire Martirosian, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury as

                     follows:
                            1.       I am one of the attorneys for Defendant Bittrex, Inc. (“Bittrex”) in the above-

                     captioned matter and am competent to testify to the matters set forth herein. I submit this

                     declaration in support of Bittrex’s Motion to Deposit Disputed Cryptocurrency into the Court

                     Registry.

                            2.       On or about July 13, 2020, I had a telephone conversation with Michael Dicke of

WOODS ROGERS PLC     Fenwick & West LLP, who I currently understand to be counsel for Third-Party Defendant
ATTORNEYS AT LAW

                     Steemit, Inc. and other unidentified parties related to Steemit and/or Steemit, Inc. Mr. Dicke told

                     me that his clients’ position was that Bittrex should not release the Steem and Steem-Backed
                   Case 7:20-cv-00342-GEC Document 15-3 Filed 08/04/20 Page 2 of 2 Pageid#: 73




                     Dollars claimed by Plaintiffs/Counter-Defendants (the “Disputed Steem”) to Plaintiffs/Counter-

                     Defendants. Mr. Dicke informed me that his clients took the position that (1) the Disputed Steem

                     was stolen by the purported “white knight hacker,” and (2) Plaintiffs/Counter-Defendants were

                     potentially involved in and/or connected to the actions of the purported “white knight hacker.”



                            I declare under penalty of perjury under the laws of the United States of America that the

                     foregoing is true and correct.

                            DATED this 4th day of August, 2020 at Seattle, Washington.

                                                          By:   s/Claire Martirosian
                                                                  Claire Martirosian, WSBA No. 49528




WOODS ROGERS PLC
ATTORNEYS AT LAW




                                                                Page 2 of 3
